TOWNSEND, Circuit Judge.
The merchandise in question consists of figured cotton cloth, which was assessed for duty under the provisions of paragraph 313 of the tariff act of July 24, 1897, c. 11, § *5691, Schedule I, 30 Stat. 178 [U. S. Comp. St. 1901, p. 1659], which reads as follows:
“(313) Cotton elotli in which other than the ordinary warp and filling threads have been introduced in the process of weaving to form a figure, whether known as lappets or otherwise, and whether unbleached, bleached, dyed, colored, stained, painted, or printed, shall pay in addition to the duty herein provided for other cotton cloth of the same description or condition, weight, and count of threads to the square inch, one cent per square yard if valued at not more than seven cents per square yard, and two cents per square yard if valued at more than seven cents per square yard.”
The collector made the assessment subject to the duties imposed by said paragraph, and also assessed duty at the rate of 35 per cent, ad valorem under the provisions of the countable cotton clauses, paragraphs 306 and 307 of said act, c. 11, § 1, Schedule I, 30 Stat. 176 [U. S. Comp. St 1901, pp. 1656, 1657], which provides a rate of duty on cotton cloth, determined according to its conditions, as bleached, dyed, colored, etc.; the tests being, as referred to in said paragraph 313, description, condition, weight, and count of threads. Said paragraphs, however, contain a further proviso that on all cotton cloth exceeding a certain number of threads, etc., a further ad valorem duty shall be collected. Counsel for the importers insists that inasmuch as paragraph 313 provides for a duty additional to that provided “for other cotton cloth of the same description, or condition, weight and count of threads,” under paragraphs 306 and 307, but does not refer to the ad valorem proviso, there was no justification for the action of the collector in assessing the ad valorem duty under paragraph 306 or 307. Counsel for the government contends that the words in paragraph 313, “of the same description, or condition,” are broad enough to include “value.” There would be considerable force in this contention, were it not for the fact that said words are followed by the words “weight and count of threads,” while all reference to the ad valorem provision is omitted. The chief contention of counsel for the government is that, as the act of 1897 is intended as a protective tariff, the effect of the construction contended for by the importers would be to nullify the intent of the law, by permitting fancy goods to come in at a lower rate of duty than plain goods. The evidence on this point, however, is incomplete and unsatisfactory. It is practically conceded by counsel for the government that in this specific case the fancy goods would pay a slightly higher rate of duty than the plain goods. Certain illustrative samples wTere introduced to show that in certain other cases fancy goods would pay a lower rate of duty than plain goods, but it does not appear that this would be true as to fancy goods generally. The question is a doubtful one. If Congress intended that the ad valorem duty provided for in paragraphs 306 and 307 should be imposed upon these goods, it could have avoided all question by inserting the word “value.” It has not done this, and, in these circumstances, it would seem to be the duty of the court to resolve the doubt raised by reason of such omission in favor of the importer.
The decision of the Board of General Appraisers is reversed.